


EXHIBIT 10.2    




















Subcontract


S700921




Between






Space Systems/Loral, Inc.
3825 Fabian Way
Palo Alto, California 94303




And




Emcore Corporation
10420 Research Road, SE
Albuquerque, New Mexico 87123
























































--------------------------------------------------------------------------------








S700921                    
FOIA - CONFIDENTIAL TREATMENT REQUESTED


March 31, 2010




In Consideration of the promises hereinafter set forth, the Parties agree as
follows:










SCHEDULE




This Subcontract No. S700921 is entered into between Space Systems/Loral, Inc.
(hereinafter referred to as “Buyer” or “SS/L”), a corporation organized and
existing under the laws of the State of Delaware, and having its principal
offices and place of business at 3825 Fabian Way, Palo Alto, California 94303,
and Emcore Corporation (hereinafter referred to as “Subcontractor”, or “Seller”
or “Emcore”), with offices located at 10420 Research Road, SE, Albuquerque, New
Mexico 87123.


This Subcontract consists of the Schedule, the Terms and Conditions, and the
Signature Page, listed in their order of precedence.




























































SS/L PROPPRIETARY - This document may contain data and/or information
proprietary (competition sensitive) to Space Systems/Loral (SS/L). This
data/information shall not be disclosed, disseminated or reproduced, in whole or
in part, without the express prior written approval of SS/L.








--------------------------------------------------------------------------------








S700921                    
FOIA - CONFIDENTIAL TREATMENT REQUESTED


Article I - Scope of Work


This Subcontract provides for the procurement of Advanced Triple Junction Solar
Cells, hereinafter also referred to as the Product or the Cell(s) for Buyer's
spacecraft programs. Subcontractor shall provide the necessary personnel,
services, materials, equipment and facilities for the accomplishment of the
fabrication, test and delivery of Advanced Triple Junction Solar Cells in
accordance with the Applicable Documents cited below and any other stipulations
of the Subcontract.


Subcontractor's Advanced Triple Junction (ATJ) Solar Cell are comprised of the
following configurations:


SS/L P/N E323826-11    Emcore P/N 607090 Advanced Triple Junction Solar Cell
27.55cm²
SS/L P/N E323826-13    Emcore P/N 615141 Advanced Triple Junction Solar Cell
30.49cm² (w/ test pads)
SS/L P/N E505736-11    Emcore P/N 617566 Z-Triple Junction Solar Cell
30.49cm²(w/ test pads)


All 27.55cm² Cells shall be grown using only Umicore material. All 30.49cm²
Cells shall be grown using Umicore or Sylarus material. Traceability to
substrate type shall be maintained by Subcontractor.


The following Applicable Documents are listed in their order of precedence. In
the event of a conflict or inconsistency between an Applicable Document and an
Article of this Subcontract, the Article will take precedence.




Document A atj    SS/L Document No. E323818, entitled Advanced High Efficiency
Multi Junction Solar Cell Statement of Work, Revision 1, dated February 14,
2005. [Note 1.0]


Document A ztj    SS/L Document No. E422369, entitled Statement of Work, Solar
Cell, High Efficiency Z Triple Junction(ZTJ) GAAS/GE, Revision 1, dated December
13, 2010.


Document B atj     SS/L SCD No. E323826, entitled Solar Cell, Multi-Junction
w/Diode, Revision 7, dated
May 8, 2009


Document B ztj     SS/L SCD No. E505736, entitled Solar Cell, Z Triple Junction
W/Diode, Revision 1, dated
December 3, 2010


Document C atj    SS/L Document No. E323828, entitled Advanced High Efficiency
Triple Junction Solar Cell Performance Specification, Revision 5 dated March 4,
2011.


Document C ztj    SS/L Document No. E422368, entitled Performance Specification
High Efficiency, “Z” Triple Junction (ZTJ), GAAS/GE Solar Cell, Revision 2,
dated March 4, 2011. [Note 2.0]


Document D    SS/L Document No. E060042, entitled Environmental Requirements
Specification, Revision 2 dated October 24, 1996


Document E    SS/L Document No. E032894, entitled General Specification,
Subcontractor Mission Assurance Requirements, Revision 9, dated January 11, 2010


Document F    SS/L Document No. E023988, entitled Data Requirements Instructions
(DRI) for Spacecraft Subcontractors, Revision 5, dated May 29, 2008.








SS/L PROPPRIETARY - This document may contain data and/or information
proprietary (competition sensitive) to Space Systems/Loral (SS/L). This
data/information shall not be disclosed, disseminated or reproduced, in whole or
in part, without the express prior written approval of SS/L.






--------------------------------------------------------------------------------








S700921                    
FOIA - CONFIDENTIAL TREATMENT REQUESTED


Article I - Scope of Work (cont'd)


Notations:


[1.0]     The following requirements are incorporated into Document A atj and
shall be submitted by     
     Subcontractor 30 days after execution of this agreement and as necessary
thereafter:


A.    SDRL D02.04    Statement of Parts, Materials or Process (PMP Changes).
B.    SDRL D02.19    Statement of Prohibited Material, Compliance.


Paragraph 3.2.1.1 Test and Inspection Points is waived
Paragraph 3.2.1.2 Notification to SS/L of Test and Inspection Actions is waived


The following text is added to Table II (Subcontract Data Requirements List):


For procurements made under this Subcontract, Subcontractor will provide Buyer a
list of SDRL's previously submitted and approved by Buyer, as well as a list of
management milestone reviews successfully completed and approved for earlier
programs. SDRL's will be submitted to Buyer's data management database if an
update is required. Management milestone reviews are required if there is a
change in either the ATJ design or manufacturing process.


[2.0]    Subcontractor compliance to Paragraph 4.2.2.7 Standard Cells is based
on Emcore Top Cell Standard ID “09-Z10” and Middle Cell Standard “00-124”. Any
proposed changes to these standards by Subcontractor shall be reviewed and
approved by Buyer.


Paragraph 4.3.5.3.2 Quarter Point Testing shall be revised to remove references
to Quarter Point and to remove all references to Quarter Point Samples. The
specification shall be revised to require periodic testing, on an as required
basis, at Buyers discretion. A Test Readiness Review shall be performed by
Subcontractor to Buyer before April 30, 2012.




Article II - Price


Subcontractor shall deliver all items and render all services and performance
required by the Subcontract in consideration of which the Total Firm Fixed Price
of [***] is established, consisting of the following items:


                                     Unit    
SS/L Part Number    Description                    Price    Quantity     Total
Price
E323826-11[ATJ]        Advanced Triple Junction Solar Cell 27.55cm²    [***]
     [***]        [***]
E323826-13[LATJ]        Advanced Triple Junction Solar Cell 30.49cm²    [***]
     [***]        [***]
E505736-11[ZTJ]         Z-Advanced Triple Junction Solar Cell
30.49cm²    [***]     [***]        [***]
        
                            Total     [***]        [***]
======    ==========
  
At SS/Ls discretion, SS/L may unilaterally amend the quantity of each part
number above within the [***] solar cell total.




SS/L PROPPRIETARY - This document may contain data and/or information
proprietary (competition sensitive) to Space Systems/Loral (SS/L). This
data/information shall not be disclosed, disseminated or reproduced, in whole or
in part, without the express prior written approval of SS/L.




--------------------------------------------------------------------------------




S700921                    
FOIA - CONFIDENTIAL TREATMENT REQUESTED
Article III - Reserved                        
                            


Article IV - Delivery


Subcontractor shall deliver Cells and complete all work and services in order to
support continuous manufacturing. Delivery of Cells on this order shall not
begin until the final delivery of the [***] Cells on subcontract S700215.


Buyer shall schedule Cell deliveries within the range of [***] to [***] units
per month. In order to support continuous production planning by Seller, Buyer
shall provide a written forecast of cell deliveries on a three-month rolling
basis at least 6 weeks prior to the last planned delivery date. At no additional
cost to Buyer, Buyer reserves the right to reschedule deliveries and change Cell
type (ATJ, LATJ or ZTJ) by giving Subcontractor a minimum of eight weeks notice
of any change. Any direction by Buyer to reschedule delivery shall be in writing
and confirmed by Subcontractor within 48 hours (2 business days). The total
period of performance of this subcontract excluding options is April 30, 2011
through April 30, 2016.


Absent the express written consent of Buyer's Subcontract Representative
identified in Article XV (Amendments and Notices), the Cells shall not be
delivered in excess of the above requirements.


•
In the event that Buyer elects to extend the Cell delivery period for any
portion of the [***] Cells beyond [***], the Parties shall negotiate an
equitable escalation rate on the remaining undelivered units; or Buyer may elect
to terminate this Subcontract per the provisions in Clause 21 (Termination for
Convenience) of the Terms and Conditions and Article VI of this Subcontract.



•
Buyer at its option may amend this Subcontract to include the BTJ cells as part
of the [***] total under the conditions of this subcontract



•
In the event that Buyer has excess inventory of ATJ or LATJ Cells, Subcontractor
agrees to exchange, at no cost to Buyer, ATJ and LATJ Cells on a one to one
basis with new ZTJ Cells.



•
Shipping terms are FOB Origin. Buyer is responsible for required export licenses
and related documentation.



•
Initial Destination Point is Buyer's Freight Forwarder as follows:



International Freight Services (IFS)
1610 Rollins Road
Burlingame, CA 94010


Attn:     Rick DiMaio
Phone:    650-259-5108


































SS/L PROPPRIETARY - This document may contain data and/or information
proprietary (competition sensitive) to Space Systems/Loral (SS/L). This
data/information shall not be disclosed, disseminated or reproduced, in whole or
in part, without the express prior written approval of SS/L.
                




--------------------------------------------------------------------------------




S700921                    
FOIA - CONFIDENTIAL TREATMENT REQUESTED


Article IV - Delivery (cont'd)


•
Buyer will designate one of the following Final Destination Points for each
delivery:



NEC Toshiba Space Systems, Ltd. (NTSpace)        
                                
NEC Corporation/NEC Toshiba Space Systems        Attention
Toshiba Keihin, #13 Building                    Mr. Tsuyoshi Fujisawa
2-4 Suehiro, Tsurumi-ku                     Production Control Dept
Yokohama, Japan    230-0045                Ph: 81-45-608-3017
t-fujisawa@cb.jp.nec.com


Mitsubishi Electric Corporation (Melco)
                                
Attention
Mitsubishi Electric Corporation (MELCO)            Mr. N Yano - Production
Control
Kamakura Works Sagami Factory                Ph. 42-775-1210
1-1-57, Miyashimo, Chuoh-ku                
Sagamihara-shi, Kanagawa 252-5295            Mark: Forward to Mr. Kunugi
Japan                             Solar Array Department


Wafer Wings are required to be provided at a minimum of 6.0% of the stipulated
solar cell quantity. Each Wafer Wing must have weld pads with a configuration
identical to that of the solar cell and processed using the same epitaxy and
evaporation procedures. No material traceability or special packaging is
required for the Wafer Wings.


Copies of related technical information and data shall be submitted via VPN to
Buyer's Data Bank.




Article V - Payment


A.    Subcontractor may submit invoices on a monthly basis for Hardware
delivered in accordance with the requirements of Article IV (Delivery). Buyer
approval of invoices is inclusive of Buyer confirmation of the following
requirements associated with the delivered Solar Cells and Monthly Reporting
Requirements:


1.    All End Item Data Packages (EIDP) (Data Paks)- reference Statement of Work
SDRL Item No. D10.04-for delivered Solar Cells have been received by Buyer's
Data Bank and approved by SS/L. Approval of the EIDP by Buyer's designated
Engineer and Quality Assurance Representative in accordance with Article X,
para. B.b) will constitute approval by SS/L as required in this paragraph.


2.    Monthly Program Status Report SDRL B02.01 shall be received by the seventh
of each month into Buyer's Data Bank and approved by Buyer's designated
Engineer.


3.    All applicable NCRs are closed.


B.    Property Rights


All material and work covered by invoice payments shall become the sole property
of Buyer or Buyer's Customer. This provision shall not be construed as relieving
the Subcontractor from the sole responsibility of all material and work upon
which payments have been made or the restoration of any defective work in
accordance with the Warranty provisions of this Subcontract, or as waiving the
right of Buyer to require fulfillment of all terms of the Subcontract.


SS/L PROPPRIETARY - This document may contain data and/or information
proprietary (competition sensitive) to Space Systems/Loral (SS/L). This
data/information shall not be disclosed, disseminated or reproduced, in whole or
in part, without the express prior written approval of SS/L.






--------------------------------------------------------------------------------




S700921                    
FOIA - CONFIDENTIAL TREATMENT REQUESTED


Article V - Payment (cont'd)


C.    Invoicing


Subcontractor may submit invoices for the amounts specified. Except to the
extent as modified by Article X, Buyer reserves the right to inspect or
otherwise verify that for which payment is requested complies with the
requirements of the Subcontract


Subcontractor shall submit an original and one copy of invoices to:


Space Systems/Loral, Inc.
3825 Fabian Way
Palo Alto, California 94303-4604
Attention: Accounts Payable M/S AC-1
    
Invoices submitted by Subcontractor must as a minimum record the following
information:


Subcontract number S700921
Subcontractor Shipping Lot No. #


Any invoice submitted which combines shipping lots must separately identify, by
shipping lot, the quantity of solar cells comprising each lot.


D.    Payment Terms


Except to the extent separate arrangements are made between Buyer and
Subcontractor as recorded elsewhere in this Article, payment terms are Net 30
days after receipt of an original invoice, delivery, or scheduled delivery date,
whichever is later.


Article VI - Buyer's Termination Limitation of Liability


In the event of a termination, whether in whole or in part, of this Subcontract
pursuant to the provisions of Clause No. 21 (Termination for Convenience) of the
Terms and Conditions of the Subcontract, in no event shall Buyer's termination
liability at any time exceed the purchase price for [***].
    
Max Liability Qty    Unit Price    Max Termination
[***]            [***]         [***]


The provision of this Article shall in no way be deemed to limit the rights of
Buyer under the provision of Clause No. 26 (Termination for Default).     


Article VII - Terms of Delivery and Shipment


Unless otherwise directed, shipment of Product will be in accordance with the
following:


A.    FOB point and Delivery Point is placement of the Product into the hands of
the carrier at Subcontractor's facility, Albuquerque, New Mexico.


B.     Destination of all Product to be delivered hereunder is specified in
Article IV (Delivery).


C.    Buyer shall be responsible for all costs associated with transportation
and insurance of Product to the designated Destination.




SS/L PROPPRIETARY - This document may contain data and/or information
proprietary (competition sensitive) to Space Systems/Loral (SS/L). This
data/information shall not be disclosed, disseminated or reproduced, in whole or
in part, without the express prior written approval of SS/L.




--------------------------------------------------------------------------------




S700921                    
FOIA - CONFIDENTIAL TREATMENT REQUESTED


Article VII - Terms of Delivery and Shipment (cont'd)


D.    Confirmation of all shipments of Product, including a copy of the packing
list, shall be electronically submitted or faxed to Buyer immediately after
delivery to the carrier. This notice shall be directed to Buyer's cognizant
Subcontract Administrator as designated in Article XV, with an information copy
to Buyer's Traffic Department.


E.    The carrier's delivery receipt, executed and dated by the carrier, shall
be considered as evidence of the satisfaction of the delivery requirements set
forth for an order issued under this Subcontract.


F.    Title to Equipment deliverable hereunder and risk of loss associated
therewith shall be assumed by Buyer when said Equipment is placed into the hands
of the carrier at Subcontractor's facility.


G.    Each shipment shall be accompanied by a packing list which shall include
the Subcontract Number, Buyer part number, serial number, Subcontractor shipping
lot number, applicable prices and total shipment value.


Article VIII - Options


In consideration of the award of this Subcontract, Subcontractor grants to Buyer
the unilateral and irrevocable option to purchase up to an additional [***]
Solar Cells (the Product), on or before [***]. Buyer may exercise the option
through one or more amendments as long as each amendment becomes effective on or
before September [***] and the total number of cells ordered under all option
amendments does not exceed [***] solar cells. Any order for optional Product
shall be confirmed by an amendment to this Subcontract.


Except as expressly provided for herein, nothing in this Subcontract shall be
construed as a commitment that Buyer shall purchase additional Solar Cells.


The Firm Fixed Option Unit Prices and associated conditions applicable to Solar
Cells exercised by an option under this Subcontract are as follows:


SS/L Part Number    Description                    Option Unit Price


E505736-11     Z-Advanced Triple Junction Solar Cell 30.49cm²            [***]
E323826-11     Advanced Triple Junction Solar Cell 27.55cm²            [***]
E323826-13    Advanced Triple Junction Solar Cell 30.49cm²            [***]


Buyer shall schedule Option Cell deliveries within the range of [***] to [***]
units per month.


At no additional cost to Buyer, Buyer reserves the right to reschedule
deliveries and change Cell type (ATJ, LATJ or ZTJ) by giving Subcontractor a
minimum of eight weeks notice of any change. Any direction by Buyer to
reschedule delivery shall be in writing and confirmed by Subcontractor within 48
hours (2 business days).


Delivery of Option Cells shall not begin until [***] cells in the Basic
agreement have been delivered. Delivery of Option Cells shall begin immediately
following the final delivery of the [***] Cells in the Basic agreement in order
to maintain continuous production and shall be delivered within a 12 month
period. If, however, the Buyer does not take delivery of the total option amount
ordered by September 30, 2017 the Parties shall negotiate an equitable
escalation rate on the remaining undelivered units; or Buyer may elect to
terminate per the provisions in Clause 21 (Termination for Convenience) of the
Terms and Conditions and Article VI of this Subcontract.




SS/L PROPPRIETARY - This document may contain data and/or information
proprietary (competition sensitive) to Space Systems/Loral (SS/L). This
data/information shall not be disclosed, disseminated or reproduced, in whole or
in part, without the express prior written approval of SS/L.






--------------------------------------------------------------------------------




S700921                    
FOIA - CONFIDENTIAL TREATMENT REQUESTED


Article IX - Deliverable Reports and Documentation


Unless otherwise modified elsewhere herein, Subcontractor will prepare and
submit all technical and other documentation as required by this Subcontract,
including documentation as required in the Subcontract Data Requirement List
(SDRL) of Applicable Document A, as follows:


A.    Subcontractor is to submit all technical and other documentation items via
Buyer's VPN accompanied by the appropriate submittal cover page. Technical and
other documentation items that can not be submitted via Buyer's VPN must be
delivered FOB, Buyer's Facility, Palo Alto, California, addressed as follows:


Space Systems/Loral
3825 Fabian Way             Attention: Data Bank
Palo Alto, California 94303        Mail Stop: V-86


The transmittal letter with each item of deliverable documentation furnished by
Subcontractor shall be accompanied by a “Data Submittal Cover Sheet” referencing
the Subcontract Number, Statement of Work Number, Document Title, and SDRL Item
Number.


B. This Subcontract requires submittal of documentation including, but not
limited to, design, analysis, drawings, materials and parts lists and processes
which require Buyer approval. Buyer approval, however, does not in any manner
constitute relief of the Subcontractor's responsibility for either determining
the adequacy of said items for satisfying all requirements of the Subcontract.


C.    If a SDRL requirement of this procurement has been submitted and approved
by Buyer in conjunction with a prior procurement and/or amendment under this
Subcontract, Subcontractor shall submit a complete listing of previously
submitted SDRLs for review and confirmation by Buyer. If a prior SDRL submittal
has been approved by Buyer, yet subsequently updated or modified by
Subcontractor in any manner whatsoever, such SDRL submittal shall be conveyed in
its entirety for review and approval by Buyer. Subcontractor is responsible for
confirming that any documentation requiring the approval of Buyer is received by
Buyer.


D.    No Class I change, as defined in DRI C10 of Data Requirements Instructions
SH E023988, to a SDRL document submitted by the Subcontractor and approved by
Buyer shall be incorporated into either documentation or hardware unless and
until said proposed change, request for waiver or request for deviation is
approved in writing by Buyer's Subcontract representative identified in Article
XIV herein.


E.    Failure of Buyer to respond to a Subcontractor request for a change,
request for waiver or request for deviation of any nature to Buyer's stated
requirements, or a change to a document previously approved by Buyer, shall in
no way be construed as Buyer's approval of a change request. Until
Subcontractor's request for change is approved in writing by Buyer's Subcontract
representative, the request is considered not to be approved.


F.    Subcontractor shall deliver with unlimited rights all technical data and
software which Subcontractor provides to Buyer in accordance with the SDRL as
set forth in the Applicable Documents under Article I of the Subcontract. Buyer
may use the data and software solely for the purpose of fulfilling Buyer's
obligations under the prime contract. Any other use of the data and software,
such as its application to “reverse engineer” Subcontractor's product, requires
the express written consent of Subcontractor.


G.    SDRL items which require Fax submittal shall be sent to Buyer's cognizant
Subcontract Administrator identified in Article XV, and to the attention of
Buyer's Data Bank at Fax (650) 852-6024.


H.    All data and documentation to be furnished to Buyer shall be in the
English language.




SS/L PROPPRIETARY - This document may contain data and/or information
proprietary (competition sensitive) to Space Systems/Loral (SS/L). This
data/information shall not be disclosed, disseminated or reproduced, in whole or
in part, without the express prior written approval of SS/L.






--------------------------------------------------------------------------------




S700921                    
FOIA - CONFIDENTIAL TREATMENT REQUESTED


Article X - Inspection and Acceptance


A.    As recorded in Paragraph B, below, Buyer and Subcontractor have agreed to
modify the requirements for     the inspection and acceptance of the Product
procured under this Subcontract. Therefore, and with the     exception of these
modifications as they specifically pertain to Buyer's inspection and acceptance
requirements at Subcontractor's facility, the stipulations of Paragraph C,
below, will apply. Further, in the event of a conflict between the modified
inspection/acceptance requirements of Paragraph B and the requirements of
Paragraph C, the former shall prevail.


B.    Modified Inspection and Acceptance Requirements


1.    In consideration of the award of this Subcontract, and except as noted in
Article IV (Delivery), Buyer source inspection of the Product at Subcontractor's
facility will be waived upon satisfaction of the following:


a)    Prior to delivery of the Product ordered herein, Subcontractor shall
submit for Buyer approval a
one-time source inspection waiver that will be applicable to all procurements
made under the Subcontract.


b)    Subsequent to Subcontractor's inspection of the ATJ Cells contained in a
shipping lot, Subcontractor shall electronically submit the End Item Data
Package to Buyer's Responsible Engineer and Quality Assurance representative for
Buyer review, approval and authorization to
ship the Cells.


Buyer will accept or reject Subcontractor's Data Package within two (2) business
days [forty-eight hours] after receipt. Excluding circumstances whereby Buyer
has requested additional information, in the event Buyer acceptance or rejection
is not forthcoming with the stipulated period, Subcontractor may ship the Cells.


2.    Item No. 1 (above) notwithstanding, Buyer has the unilateral, irrevocable
right to re-instate the requirement for Buyer source inspection at
Subcontractor's facility, including the applicability of Paragraph C, below, in
its entirety, and at no additional cost to Buyer, under any of the following
circumstances:


a)    A change in process or design of the solar cell, or
b)    An out-of-family condition found by Buyer's CIC/Laydown subcontractor, or
c)    Excluding bare cells damaged in transportation, an incoming inspection
bare cell rejection rate by Buyer's CIC/Laydown subcontractor that exceeds 2.0%.


C.    Inspection of the work to be performed under this Subcontract shall be in
accordance with the requirements of Clause No. 19 (Inspection and Acceptance) of
the Terms and Conditions. The inspection period will culminate at such time that
Buyer provides written notice of final acceptance of the work performed.


Authorization to make delivery of the Product hereunder shall occur at
Subcontractor's plant upon successful completion of inspections and testing in
accordance with the terms and requirements of the Subcontract. Subcontractor
shall have demonstrated, by properly documented inspection and test results,
full compliance with the performance requirements herein, including correction
by the Subcontractor of all deficiencies and all discrepancies pertaining to
such inspections and testing, and including completion of further re-testing as
may be necessary to demonstrate same. Satisfying the requirements of the
Applicable Documents shall not constitute waiver or release the Subcontractor
from the responsibility of meeting all of the provisions herein.








SS/L PROPPRIETARY - This document may contain data and/or information
proprietary (competition sensitive) to Space Systems/Loral (SS/L). This
data/information shall not be disclosed, disseminated or reproduced, in whole or
in part, without the express prior written approval of SS/L.






--------------------------------------------------------------------------------




S700921                    
FOIA - CONFIDENTIAL TREATMENT REQUESTED


Article X - Inspection and Acceptance (cont'd)


Any waiver of a requirement granted by Buyer or acceptance of an out-of-spec
condition applies only to the specific unit(s) identified. Said waiver or
acceptance of an out-of-spec condition does not constitute a change to or waiver
of any requirement of this Subcontract.


D.    Final acceptance of documentation hereunder shall occur at Space
Systems/Loral Inc., Palo Alto, California, after review and determination of its
compliance with requirements of this Subcontract, including correction by the
Subcontractor of all deficiencies and discrepancies pertaining to such items.
 
E.    Subject to U.S. export regulations, Buyer, and Buyer's Customer when
accompanied by Buyer, shall have reasonable access to Subcontractor's
facilities, drawings, specifications and descriptions of standards or production
processes for Product or software to be delivered hereunder to the extent
necessary to ensure compliant performance.


F.    Subject to U.S. export regulations, the work to be performed under this
Subcontract is subject to the on-going technical monitoring and pre-shipment
inspection of Buyer and Buyer's Customer when accompanied by Buyer on a
non-interference basis.


G.    Any review, concurrence or approval by Buyer of activities performed by
Subcontractor, including but not limited to any SDRL item submittals, in
connection with the work shall not relieve Subcontractor from fulfilling its
obligations in meeting the requirements of the Subcontract.


Article XI - Non-Disclosure of Information


For the purpose of this Article “Proprietary Information” means all information,
whether transmitted in either oral or written form, relating to past, present or
future business, operations systems, prototypes, samples, materials, diagrams,
drawings, specifications, descriptions, processes, services, and including
information garnered from observing the other Party's processes, equipment and
facilities, of a Party to this Subcontract which is disclosed by such Party
(hereinafter referred to as the “disclosing Party”) to the other Party
(hereinafter referred to as the “receiving Party”), and: [a] is identified as
proprietary by means of a written legend, or [b] if disclosed orally, is
identified as proprietary at the time of initial disclosure and then summarized
in a written document supplied to the receiving party within ten (10) days of
initial disclosure. Proprietary information shall not include any information
disclosed by a Party that is [a] already known to the receiving Party at the
time of its disclosure; [b] or becomes publicly known through no wrongful act of
the receiving Party; [c] independently developed by the receiving Party; or [d]
communicated to a third party with the express written consent of the disclosing
Party.


For a period of five (5) years from the effective date of this Subcontract, the
receiving Party shall not disclose any Proprietary Information it receives from
the disclosing Party to any person or entity except its employees and
consultants who have a need to know and have been informed of their obligations
under this Article and are subject to a level of confidentiality restrictions
that are consistent with the requirements of this Article.
The receiving Party shall use not less than the same degree of care to avoid
disclosure of such Proprietary Information as it uses for its own Proprietary
Information of like importance, but in no event less than a reasonable degree of
care.


Absent the prior written consent of the disclosing Party, neither the receiving
Party nor its employees will disclose to any third person any Proprietary
Information it has acquired under or as a result of this Subcontract,. Nothing
in this Article prohibits the receiving Party from making use of Proprietary
Information furnished by the disclosing Party, or prepared by the disclosing
Party or its employees and agents during the course of performance of work under
this Subcontract, in order to perform its obligations under the Subcontract.
Absent the express written consent of the disclosing Party, the receiving Party
shall not use Proprietary Information for purposes of reverse engineering or to
pursue any initiative that is not a requirement of this Subcontract.


SS/L PROPPRIETARY - This document may contain data and/or information
proprietary (competition sensitive) to Space Systems/Loral (SS/L). This
data/information shall not be disclosed, disseminated or reproduced, in whole or
in part, without the express prior written approval of SS/L.






--------------------------------------------------------------------------------




S700921                    
FOIA - CONFIDENTIAL TREATMENT REQUESTED


Article XI - Non-Disclosure of Information (cont'd)


All Proprietary Information disclosed hereunder in tangible form (including,
without limitation, information incorporated in computer software or held in
electronic storage media) shall be and remain the property of the disclosing
party. Notes and memoranda prepared by the receiving Party which include
Proprietary Information shall be considered Proprietary Information for all
purposes associated with the Subcontract. With the exception of items required
to be deliverable under this Subcontract, upon request of the disclosing Party
all such Proprietary Information shall be returned to the disclosing Party
promptly or shall be destroyed by the receiving Party and shall not thereafter
be retained in any form by the receiving Party.


The rights and obligations of the Parties under this Subcontract shall survive
any such return or destruction of Proprietary Information.


The Parties agree that in the event of a breach or threatened breach of the
terms of this Article, the disclosing Party shall be entitled to seek an
injunction prohibiting any such breach. Any such relief shall be in addition to
and not in lieu of any appropriate relief in the way of monetary damages. The
parties acknowledge that Proprietary information is valuable and unique and that
disclosure in breach of the conditions of this Article may result in irreparable
injury to the disclosing Party. A receiving party shall notify the disclosing
party in writing immediately upon discovery of an unauthorized use or disclosure
of Proprietary Information, and shall reasonably cooperate with the disclosing
party to regain possession of the Proprietary Information and prevent any
further unauthorized use or disclosure.


In the event of a termination of this Subcontract, all rights and obligations
with respect to Proprietary Information disclosed prior to the termination shall
survive such termination. The period for exchange of Proprietary Information
under this Subcontract will end five (5) years after commencement of this
Subcontract.


Except as required by law or the rules and regulations of a governmental agency,
neither Party hereto shall in any way or in any form disclose, publicize or
advertise the discussions that give rise to this Subcontract or the negotiations
leading up to formation of this Subcontract without the prior written consent of
the other Party.


Notwithstanding the foregoing, in the event that the receiving Party becomes
legally compelled to disclose Proprietary Information, such Party will, to the
extent practicable under the circumstances, provide the disclosing Party with
written notice thereof and will cooperate with the disclosing Party to a
reasonable extent in the event the disclosing Party elects to seek a protective
order or other appropriate remedy. In any such event, the receiving party will
disclose only such information as is legally required and will exercise
reasonable efforts to obtain proprietary treatment for any Proprietary
Information being disclosed.


No technical information shall be disclosed or technical assistance provided in
violation of applicable export laws. Each Party will comply with all applicable
U.S. export laws and regulations, the obligations of which will survive the
termination or expiration of this Subcontract.


No changes to the conditions and stipulations of this Article is valid in the
absence of a written agreement by the Parties. Neither Party may assign its
Proprietary Information rights or obligations without the prior written consent
of the other Party.


Neither Party has an obligation to supply Proprietary Information hereunder.
Unless otherwise provided for elsewhere in this Subcontract, any exchange or
provisioning of Proprietary Information shall not be construed as granting any
right or license to the intellectual property owned or controlled by the
disclosing Party. Neither Party makes any representations or warranty regarding
the accuracy, completeness or freedom from defects of the information disclosed
or with respect to infringement of any rights, including intellectual property
rights of others. Neither party shall be liable for damages of whatever kind as
a result of the other Party's reliance or use of the Proprietary Information
provided hereunder.


SS/L PROPPRIETARY - This document may contain data and/or information
proprietary (competition sensitive) to Space Systems/Loral (SS/L). This
data/information shall not be disclosed, disseminated or reproduced, in whole or
in part, without the express prior written approval of SS/L.






--------------------------------------------------------------------------------




S700921                    
FOIA - CONFIDENTIAL TREATMENT REQUESTED


Article XII - Technical Assistance


Buyer makes no suggestion of intent nor any representation by this Subcontract
that it will provide any technical assistance to Subcontractor in order for
Subcontractor to satisfy the requirements of this Subcontract.


Article XIII - Advance Technology Support


Subcontractor will provide to Buyer, free of charge, a mutually agreeable and
reasonable level of engineering support in the event Buyer elects to pursue any
advance technology associated with the hardware identified in this Agreement.


Article XIV - Export Controls


A. Designation of Defense Articles


The supplies or services provided hereunder by the Subcontractor are intended
for use as, or as part of, an item designated as a defense article listed on the
U.S. Munitions List (USML). Any system, component, part, accessory, attachment
or associated equipment including ground equipment, test equipment and interface
hardware specifically designed, developed, configured, adapted, or modified for
articles listed in Category XV of the USML (space systems and associated
equipment) are themselves designated as defense articles. The export of all
articles and services covered by the USML, including technical data directly
related to these articles, is regulated by the U.S. Department of State.
Manufacturers of USML items are required by law to be registered with the U.S.
Department of State, Office of Defense Trade Controls.


B. Export Compliance


It is the policy of the Buyer to comply strictly and completely with U.S.
Government export laws and regulations in all aspects and phases of its business
operations.


In furtherance of this policy, the Parties agree that no employee or other
person acting on behalf of the Subcontractor in the performance of this
Subcontract will ship, mail, hand carry or in any other way export any Munitions
List (USML) commodity or directly related technical data to a Foreign Person
within or outside the United States, or knowingly cause or permit any other
person to do so, without being certain that:


1)    such export may lawfully be made to the intended foreign recipient, and


2)    that the export is covered by either an approved export license or a valid
license exemption; and


3)    that all documentation required for the export has been prepared as
required by regulation and accompanies the export.
 
In the case of technical data, the foregoing prohibition applies not only to
actual shipments or transmissions of the data out of the United States in oral,
written, graphic, photographic, taped or electronic form, but also to the
release of the data in the U.S. with the knowledge or intent that the data will
be shipped or transmitted from the United States to a foreign person or
destination. Disclosure of data to SS/L employees in the course of performance
of this effort shall be assumed proper. It also applies to the release of the
technical data of United States origin to a Foreign Person in the United States.
This includes release to Foreign Person employees (non-U.S. Persons) employed by
the Subcontractor or its lower-tier subcontractors.


Technical data from either party must be clearly marked as export-controlled
technical data as applicable and handled accordingly.




SS/L PROPPRIETARY - This document may contain data and/or information
proprietary (competition sensitive) to Space Systems/Loral (SS/L). This
data/information shall not be disclosed, disseminated or reproduced, in whole or
in part, without the express prior written approval of SS/L.






--------------------------------------------------------------------------------




S700921                    
FOIA - CONFIDENTIAL TREATMENT REQUESTED


Article XIV - Export Controls (cont'd)


C. Compliance With Laws


Subcontractor agrees to comply with all applicable local, state and federal
laws, executive orders and regulations pursuant to export and import to and from
the United States (including the International Traffic in Arms Regulations)
insofar as they apply to it.


D. SS/L Obligation


Buyer's obligations under this Subcontract are subject to and shall be modified
if and to the extent required to conform to applicable U. S. Government export
laws and/or export license provisions.


Article XV - Amendments and Notices


Sole authority to make changes in or amendments to this Subcontract, and to
effect waivers or deviations from the work herein specified is hereby vested in
Buyer's authorized Subcontract Department representative. Except as otherwise
specifically provided for herein, any notices to be furnished by Subcontractor
to Buyer, or by Buyer to Subcontractor, shall be sent by mail, electronic
messaging, or fax addressed respectively as follows:


To Buyer:        Space Systems/Loral, Inc.
3825 Fabian Way
Palo Alto, California 94303


Attention:    Kirk Shiomoto
Mail Stop Z53
Phone    650-852-7061
Fax    650-852-5448
shiomotk@ssd.loral.com


To Subcontractor:    Emcore Corporation
10420 Research Road SE
Albuquerque, New Mexico 87123


Attention:    Au Ly
Phone    505-332-5027
Fax    505-332-5100
Au_Ly@emcore.com




























SS/L PROPPRIETARY - This document may contain data and/or information
proprietary (competition sensitive) to Space Systems/Loral (SS/L). This
data/information shall not be disclosed, disseminated or reproduced, in whole or
in part, without the express prior written approval of SS/L.








--------------------------------------------------------------------------------










S700921                    
FOIA - CONFIDENTIAL TREATMENT REQUESTED


TERMS AND CONDITIONS


In addition to the provisions set forth in the Schedule of this Subcontract,
Fixed Price Procurement Order Terms and Conditions SS/L P-10S (9/99) are
applicable and incorporated herein except as modified below:




Clause No. 3    Indemnity By Seller


•
Language is deleted and, in lieu thereof, replaced with the following:



Subject to the limitation set forth below, Seller shall defend, indemnify and
hold harmless Buyer and Buyer's Customer and their respective affiliates,
officers, directors, employees, shareholders and agents, from and against all
losses, costs, damages, suits, expenses and liabilities (including, but not
limited to, Buyer's reasonable attorney's fees) that: (i) result from any
physical damage to Buyer's or Buyer's Customer's tangible property or any
personal injury (including death) caused by the negligence or willful misconduct
of Seller (or its employees, agents and/or Lower Tier Subcontractors); or (ii)
result from any claims brought by a party other than Buyer or Buyer's Customer
against Seller (or its employees, agents and/or Lower Tier Subcontractors) in
the performance of this Subcontract; provided that Buyer or Buyer's Customer (or
their employees or agents) did not engage in any intentional misconduct or
knowingly violate any law in the claimed conduct in question.




•
Add as new paragraph:



a. Limitations


Buyer shall within a reasonable period of time provide Seller with written
notice of any actual or threatened claim arising from Seller performance under
this Subcontract. Buyer shall reasonably cooperate with Seller, at Seller's
expense, in connection with such defense.




Clause No. 11     Price Warranty


•
Clause is re-titled. Language is deleted and, in lieu thereof, replaced with the
following:



Clause No. 11 Most Favored Customer Pricing


Seller Warrants that during the effective term of the Subcontract, all prices
for the Product sold         to Buyer are more favorable than the unit prices
offered by Subcontractor to any other customer for the same Product- as defined
by the Specification- within the same timeframe and for the same quantity range.












SS/L PROPPRIETARY - This document may contain data and/or information
proprietary (competition sensitive) to Space Systems/Loral (SS/L). This
data/information shall not be disclosed, disseminated or reproduced, in whole or
in part, without the express prior written approval of SS/L.






--------------------------------------------------------------------------------




S700921                    
FOIA - CONFIDENTIAL TREATMENT REQUESTED


TERMS AND CONDITIONS (Cont'd)


Clause No. 21     Termination for Convenience


•
Paragraph (b), Item (5) is modified by first moving the word and from the
seventh line to the end of

sub-item (ii), then adding sub-item (iii), as follows:


are not structured in a manner such that its makeup is considered proprietary to
Subcontractor and its conveyance to Buyer would compromise the confidentiality
of the composition of such items.


•
Paragraph (c), Item (2) and Item (3), is modified by the addition of the
following after the words Actual costs incurred by Seller:



,including a profit as negotiated between Buyer and Seller,


•
Paragraph (e), second sentence, is modified by the insertion of the word
reasonable between the words have and access.





Clause No. 22     Changes


•
Paragraph (a), subparagraph, first sentence, is modified by deleting the
reference to twenty (20) days and inserting thirty (30) days.



•
Paragraph (a), subparagraph, third sentence (If Seller fails…as a result of such
change), is deleted in its entirety.



•
Paragraph (a), subparagraph, last sentence, the following is added to the
sentence:



, provided these items are not structured in a manner such that their makeup is
considered proprietary to Subcontractor and its conveyance to Buyer would
compromise the confidentiality of the composition of such items.




Clause No. 23     Stop Work Order


•
Paragraph (a), first sentence and fourth sentence, is modified by deleting the
reference to one hundred eighty (180) days and, in lieu thereof, the following
is inserted:



ninety (90) days




•
Paragraph (b), (c) and (e) is modified by deleting any reference to twenty (20)
days and, in lieu thereof, the following is inserted:



thirty (30) days












SS/L PROPPRIETARY - This document may contain data and/or information
proprietary (competition sensitive) to Space Systems/Loral (SS/L). This
data/information shall not be disclosed, disseminated or reproduced, in whole or
in part, without the express prior written approval of SS/L.






--------------------------------------------------------------------------------




S700921                    
FOIA - CONFIDENTIAL TREATMENT REQUESTED


TERMS AND CONDITIONS (Cont'd)


Clause No. 24     Excusable Delays


•
Paragraph (a), is modified by inserting the words raw material shortages,
between the words …quarantine restrictions, and labor disputes…





Clause No. 25    Rights in Inventions


•
Add the following at the end of the Clause:



Buyer may place for sale any Product it has purchased from Seller and Seller
shall have first right of refusal to purchase such Product from Buyer. In the
event Buyer elects to sell the Product, Buyer will provide written notice to
Seller who, in turn, must notify Buyer within seven (7) calendar days of its
election with regard to the Product offered.


Seller will have waived its right of first refusal if:


(i)    Buyer has not received written notice from Seller within the stipulated
period of Seller's intent to purchase the Product, or


(ii)    Seller does notify Buyer of its intent to purchase the Product, yet the
Parties are unable to     consummate a purchase agreement within thirty (30)
calendar days from Buyer's initial notification to Seller.


Buyer is prohibited from offering Seller's Product for sale to any third party
for the purpose of reverse engineering the Product.




Clause No. 26     Termination for Default


•
Paragraph (a), Item No. (2), is modified by deleting the reference to ten (10)
days and, in lieu thereof,

    the following is inserted:


twenty (20) days
        
•
Paragraph (c) is deleted in its entirety and, in lieu thereof, the following is
inserted:



(c)    In the event Buyer terminates this Subcontract in whole or in part as
provided in Clause 26 paragraph     (a), Buyer may require Seller to transfer
title and deliver to Buyer in the manner and to the extent directed by Buyer,
any completed Products. Payment for completed Products delivered to and accepted
by Buyer shall not exceed the Subcontract price thereof.
















SS/L PROPPRIETARY - This document may contain data and/or information
proprietary (competition sensitive) to Space Systems/Loral (SS/L). This
data/information shall not be disclosed, disseminated or reproduced, in whole or
in part, without the express prior written approval of SS/L.






--------------------------------------------------------------------------------




S700921                    
FOIA - CONFIDENTIAL TREATMENT REQUESTED


TERMS AND CONDITIONS (Cont'd)




    
Clause No. 29     Technical Data


•
The language in Paragraph (a) is deleted in its entirety and, in lieu thereof,
the following is inserted:



Subject to the restrictions below, Buyer and its Customer shall have the
unlimited right to use, for any purpose, all technical documentation and the
information contained therein, which is required to be delivered under this
Subcontract.


Buyer and its Customer shall not use or reveal to third parties any such
information and documentation for     the purpose of reverse engineering or
diminishing the technological and competitive standing of Seller's Product.




Clause No. 32     Patent Indemnity


•
Add the following as the introduction to this Clause:



Provided Seller's Product is not itself determined to be infringing, Seller
shall not indemnify Buyer or Buyer's Customer if any infringement or claim is
based upon the following circumstances:


(i)    the unauthorized modification of the Product by Buyer, Buyer's
Subcontractor, or Buyer's Customer, or


(ii)    the unauthorized use of the Product by Buyer in combination with other
products,


Otherwise,




•
Paragraph (b), Item (iii):



Between the words modify and the infringing insert the words or replace.
































SS/L PROPPRIETARY - This document may contain data and/or information
proprietary (competition sensitive) to Space Systems/Loral (SS/L). This
data/information shall not be disclosed, disseminated or reproduced, in whole or
in part, without the express prior written approval of SS/L.






--------------------------------------------------------------------------------




S700921                    
FOIA - CONFIDENTIAL TREATMENT REQUESTED


TERMS AND CONDITIONS (Cont'd)


Clause No. 33     Warranty




•
The following is deleted from Paragraph (a):



Shall be suitable for its intended purpose,


•
The language in Paragraph (b) is deleted in its entirety and, in lieu thereof,
the following is inserted:



Notice of any defect shall be given to Seller within two (2) years from the date
of final acceptance by Buyer of the defective Product or until launch of the
spacecraft into which the Product was integrated, whichever occurs first, except
that (i) notice of a defect in a corrected or replaced Product shall be given
within two (2) years after the date of final acceptance by Buyer of the
corrected or replaced item, and (ii) notice of either a latent defect or a
defect that was caused or concealed by fraud or such gross mistakes amounting to
fraud may be given at any time.


•
The last sentence in Paragraph (c) is deleted in its entirety and, in lieu
thereof, the following is inserted:



Notwithstanding any contrary provision of this Subcontract, Seller's maximum
liability for direct warranty damages (repair/replacement/credit) under this
Clause No. 33 is limited to the Subcontract Price, plus ten percent (10.0%) of
any credited price in the event of re-procurement by Buyer. Seller's maximum
liability for indirect or consequential warranty damages (e.g. panel substrate
replacements and cell laydown re-work) arising out of any compensable direct
warranty claim under this Clause No. 33 shall be limited pursuant to Section 36
of this Subcontract.


•
The following sentence is added to Paragraph (e):



All warranty returns shall be in accordance with Seller's standard Return
Material Authorization (RMA) policy.


•
The language in Paragraph (f) is deleted and, in lieu thereof, the following is
inserted:



(f)    Exceptions


The foregoing warranty will not apply if (i) the Product has been subjected to
operating conditions or test protocols that are outside of or inconsistent with
the limitations or restraints identified in Seller's specifications, (ii) the
non-conformity is the result of misuse, abuse, unauthorized alteration, improper
storage or handling that takes place after delivery to Buyer, or (iii) the
Product is clearly identified by Seller as non-flight units.


•
Add as Paragraph (g) the following:



(g)    Limitations


NOTWITHSTANDING ANY CONTRARY PROVISION, THE ABOVE WARRANTIES PROVIDED UNDER THIS
CLAUSE NO. 33 ARE THE SOLE AND EXCLUSIVE REMEDIES RELATING TO SELLER'S PRODUCT
WARRANTY OBLIGATIONS UNDER THIS SUBCONTRACT. IN NO EVENT SHALL SELLER BE LIABLE
FOR ANY WARRANTIES IMPLIED BY LAW OR OTHERWISE, INCLUDING ANY WARRANTY OF
MERCHANTABILITY- EXCEPT AS PROVIDED IN (a) ABOVE- OR FITNESS FOR A PARTICULAR
PURPOSE.


SS/L PROPPRIETARY - This document may contain data and/or information
proprietary (competition sensitive) to Space Systems/Loral (SS/L). This
data/information shall not be disclosed, disseminated or reproduced, in whole or
in part, without the express prior written approval of SS/L.








--------------------------------------------------------------------------------






S700921                    
FOIA - CONFIDENTIAL TREATMENT REQUESTED


TERMS AND CONDITIONS (Cont'd)


Clause No. 35     Product Support


•
Paragraph (a), second sentence, is modified by adding the following language
between the words …delivered unlaunched Products and required by Buyer.:



that are covered by Clause No. 33 (Warranty) as


•
Paragraph (c), second sentence, is deleted in its entirety and, in lieu thereof,
the following is inserted:

In the event Seller discontinues manufacture of the Products deliverable under
this Subcontract and an alternate qualified source is not available to Buyer,
Seller will enter into negotiations for Buyer to acquire a license for the
intellectual property necessary to continue the manufacture of the Products.
Further, in the event Buyer elects to acquire the tooling and equipment
necessary to manufacture the Products, the Parties will enter into negotiations
for the purchase of these resources.




Clause No. 36     Year 2000 Warranty


•
The title of and language in this Clause is deleted in its entirety and, in lieu
thereof, the following is inserted:



Clause No. 36 Limitation of Liability


EXCLUDING ANY BREACH OF CONFIDENTIALITY, AND EXCEPT TO THE EXTENT ARISING OUT OF
A PARTY'S NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, EACH PARTY'S
LIABILTIY FOR INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, WHETHER
ARISING IN TORT, CONTRACT OR OTHERWISE, IS LIMITED TO THE CONTRACT PRICE.


•
Add the following Clause:



Clause No. 37 Severability


If any provision of this Agreement is found illegal or unenforceable under
Clause No. 27 (Disputes), the validity of the remaining provisions shall not be
affected thereby.














SS/L PROPPRIETARY - This document may contain data and/or information
proprietary (competition sensitive) to Space Systems/Loral (SS/L). This
data/information shall not be disclosed, disseminated or reproduced, in whole or
in part, without the express prior written approval of SS/L.






--------------------------------------------------------------------------------




S700921                    
FOIA - CONFIDENTIAL TREATMENT REQUESTED


SIGNATURE PAGE




IN WITNESS WHEREOF, the Parties hereto have entered into this Subcontract as of
the day and year first written above:






Space Systems/Loral, Inc.




By:    /s/ Kirk Shiomoto
    
Kirk Shiomoto


Title:    Subcontract Administrator


Date:    May 5, 2011








EMCORE Corporation




By:    /s/ Hong Q. Hou


Name:    Hong Q. Hou


Title:     CEO


Date:    May 5, 2011














SS/L PROPPRIETARY - This document may contain data and/or information
proprietary (competition sensitive) to Space Systems/Loral (SS/L). This
data/information shall not be disclosed, disseminated or reproduced, in whole or
in part, without the express prior written approval of SS/L.




